DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Amendment
The Amendment filed 11/18/2021 and 12/27/2021 have been entered. Claims 1, 11 and 20 have been amended. Claims 3-6, 9-10, 13 and 16 have been canceled. Claim 21 has been added. Claims 1-2, 7-8, 11-12, 14-15 and 17-21 are pending in this application.

Response to Arguments
Applicant's arguments filed 11/18/2021, and 12/27/2021 have been fully considered and entered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument
…. Furthermore, the Advisory Action indicates that U.S. Pub. No. 2013/0083853 to Coban et al. (‘Coban’) may be relevant, especially at Figs. 5 and 7 and paragraph [0101]). However, Coban describes a method 
Reply
Examiner respectfully disagrees.
For the MVs which exceed some of the limits “not constrained”, it is obvious to one with ordinary skills in the art to either discard (Chen1 [0076]) as an obvious alternative to modify/clip (Chen1 [0061]; Coban [0096]).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 7-8, 11-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180192069 A1), hereinafter Chen, in view of Chen et al. (US 20180295381 A1), hereinafter Chen1 and in further view of COBAN et al. (US 20130083853 A1), hereinafter COBAN.
Regarding claim 1,
Chen teaches a method for video decoding in a decoder (video decoder 30, Fig. 16), comprising: 
decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of an affine model, the current block including two or more control points (video decoder 30 may determine motion vectors for a plurality of control points of an affine block. For example, video decoder 30 may determine the v0, v1, and v2 motion vectors for the top-left, top-right, and bottom-left control points of the affine block, or determine the v0 and v1 motion vectors for the top-left and top-right control points of the affine block [0114]); 
determining a motion vector for each of the two or more control points of the current block based on a corresponding motion vector predictor “MVP” for each of the two or more control points (determining the MVPs for the corresponding corner sub-blocks based on motion vectors for control points, video decoder 30 may set the MVPs corresponding to the respective sub-blocks of the affine block equal to the interpolated motion vectors for the corresponding sub-blocks of the affine block [0103] for motion vector set candidate is selected as the control point motion vector prediction “CPMVP” of the current CU “prediction information of control points” [0116]), the corresponding motion vector predictor being a block separate from the current block and which is defined by a plurality of control points and a plurality of motion vectors; wherein the corresponding (video decoder 30 may interpolate motion vectors for the corner sub-blocks based on the motion vectors for the plurality of control points “motion vector corresponding to the control points for prediction” and set the MVPs corresponding to the respective corner sub-blocks of the affine block equal to the interpolated motion vectors of the respective corner sub-blocks [0075] for a reference index needs to be explicitly signaled, together with an MV predictor MVP index to the MV candidate list since the AMVP candidate contains only a motion vector. In AMVP mode, the predicted motion vectors can be further refined [0117]), 
determining parameters of the affine model based on the determined motion vectors of the two or more control points (“v2x , v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x , v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” [two control points in the top left and bottom left sections] in the neighbor affine block, w=(x3-x2) is the horizontal distance between the top-left and top-right control points, and h=(y4- y2) is the vertical distance between the top-left and bottom left control points [motion vector based on two control points] [0105]; adaptively select to use either 4-parameter affine motion model or 6-parameter affine motion model for each affine block in JEM. In 6-parameter affine model, there may be no constraint on the scaling factors between horizontal and vertical directions. Three corner motion vectors are used to represent the 6-parameter model. Given the motion vectors at the three corners [0107]), the parameters of the affine model being used to transform between the current block and a reference block in a reference picture that has been reconstructed (CU is applied in affine merge AF _MERGE mode, it gets the first block coded with affine mode from the valid neighbor reconstructed blocks based on the visiting order: A1 B1 B0 A0 B2. The selection order for the candidate block is from left, above, above right, left bottom to above left [0065] may use quad-tree partitioning to decompose the residual blocks of a CU into one or more transform blocks. A transform block is a rectangular e.g., square or non-square block of samples on which the same transform is applied. A transform unit “TU” of a CU may comprise one or more transform blocks [0102] for motion vector from the neighbor block is scaled according to the reference list and the relationship among the POC of the reference for the neighbor block, the POC of the reference for the current CU and the POC of the current CU. The approach to select MVP, from the neighbor block D and E may be similar [0105]); and reconstructing at least a sample of the current block according to the affine model (after the v0, v1 and v2 for 6-parameter affine of a current affine block are reconstructed for the current affine inter block [reconstructing the sample block], the unified MVF for an affine merge block is generated by calculating MVs for each sub-block within the current affine block using affine motion model [0113]).  
Chen did not explicitly teach meeting a constraint that is associated with the corresponding motion vector; the current picture occupying an entire picture area of each frame of video in the video bitstream; a first limit from a width picture boundary for a first luma sample position to which a motion vector refers, the first limit being defined by a first number of non-zero luma samples beyond the width picture boundary, which is a maximum width boundary of an entire displayable area of the current picture; and a second limit from a height picture boundary for a second luma sample position to which the motion vector refers, the second limit being defined by a second number of non-zero luma samples beyond the height picture boundary which is a maximum height boundary of an entire displayable area of the current picture; and the method further includes removing a second predictor of the plurality of candidate motion vector predictors in the candidate 
Chen1 teaches meeting a constraint that is associated with the corresponding motion vector (applying constraints to the MVs or a transformation to obtain constrained MVs, step 550, Fig.5 [0064] and step 740 Fig. 7 [0064]); and the method further includes removing “discarding” a second predictor of the plurality of candidate motion vector predictors in the candidate list that exceeds the constraint “unconstrained” based on any motion vectors for each of two or more control points of the second predictor (unconstrained candidate MVs are discarded. Unconstrained candidate MVs are candidate MVs that are not constrained as described above or otherwise… [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).
The combination of Chen and Chen1 did not explicitly teach the current picture occupying an entire picture area of each frame of video in the video bitstream; a first limit from a width picture boundary for a first luma sample position to which a motion vector refers, the first limit being defined by a first number of non-zero luma samples beyond the width picture boundary, which is a maximum width boundary of an entire displayable area of the current picture; and a second limit from a height picture boundary for a second luma sample position to which the motion vector refers, the second limit being defined by a second number of non-zero luma samples beyond the height picture boundary which is a maximum height boundary of an entire displayable area of the current picture.  
COBAN the current picture occupying an entire picture area of each frame of video in the video bitstream (Fig. 5); a first limit from a width picture boundary for a first luma sample position to “padding region or additional padding”, which is a maximum width boundary of an entire displayable area of the current picture; and a second limit from a height picture boundary for a second luma sample position to which the motion vector refers, the second limit being defined by a second number of non-zero luma samples beyond the height picture boundary “padding region or additional padding”,, which is a maximum height boundary of an entire displayable area of the current picture (Padding region 104, as shown in FIG. 5, may have a width equal to the width of the largest size block.  Video decoder 30, however, may generate the padding region using replicated pixel values to be of any size. … The determined unclipped motion vector predictor candidate may indicate a prediction block located outside reference picture boundary 102 relative to current PU 94.  In some cases, the signaled motion vector difference, when combined with the determined unclipped motion vector predictor candidate to determine the motion vector for current PU 94, will bring the prediction block within reference picture boundary 102.  In other cases, the determined motion vector for current PU 94 will still indicate a prediction block located outside reference picture boundary 102, which requires additional padding or clipping  [0079]-[0097]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of COBAN to the teachings of Chen and Chen1. The motivation for such an addition would be to provide the best approximation of the current predicted block (COBAN [0006][0007]). 

Regarding claim 2,
The combination of Chen and Chen1 and COBAN
Chen did not explicitly teach applying the constraint that is received in the coded video bitstream, the coded video bitstream being at least one of a sequence parameter set, a picture parameter set, and a slice header; or applying the constraint that is predefined for determining the motion vector for each of the two or more control points.  
Chen1 teaches applying the constraint that is received in the coded video bitstream, the coded video bitstream being at least one of a sequence parameter set “SPS”, a picture parameter set “PPS”, and a slice header; or applying the constraint that is predefined for determining the motion vector for each of the two or more control points (The encoder 130 and the decoder 180 store TH as a static default.  Alternatively, the encoder 130 dynamically signals TH to the decoder 180 in SPSs, PPSs, slice headers, or another suitable form [0067]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen and COBAN. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).

Regarding claims 7-8, are rejected under the same reasoning as claim 1, where it is obvious to have image with different width and height and to enable sub-picture definition as percentage of the frame width and height instead of constant number of pixels to handle scale difference (size of the largest coding unit COBAN, Fig. 5, [0079]-[0097]).

Regarding claims [11-12] “apparatus” and claim 20 “CRM” are rejected under the same reasoning as claims [1-2] “method”, where Chen teaches decoder apparatus “Fig. 16”.

Regarding claim 14,
The combination of Chen and Chen1 and COBAN teaches all the features of claim 11, as outlined above.
Chen further teaches a limit applied on a horizontal component of a motion vector difference between the motion vector of one of the two or more control points of the current block and a motion vector prediction of the one of the two or more control points of the current block (“v2x, v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x ,v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” in the neighbor affine block, w=”x3-x2” is the horizontal distance between the top-left and top-right control points [first limit for horizontal calculation], and h=(y4-y2) is the vertical distance between the top-left [second limit of vertical calculations] and bottom left control points [and equation 5 for getting the difference in the horizontal and vertical motion vectors for interpolation calculations] [0105]), the motion vector prediction being determined based on the corresponding motion vector predictor of the one of the two or more control points (the affine motion model is a 6-parameters motion model as shown in equation (1). In JEM-3.0, the affine motion model for a block is represented by the motion vectors of the control points “v0, v1”. In JVET-00062 the affine motion model for a block can be further represented by the motion vectors of the control points [0108]); and a limit applied on a vertical component of the motion vector difference between the motion vector of the one of the two or more control points of the current block and the motion vector prediction of the one of the two or more control points of the current block (“v2x, v2y” is the motion vector of the top-left comer control point “x2, y2”, “v3x ,v3y” is motion vector of the top-right corner control point “x3, y3”, “v4x, v4y” is the motion vector of the bottom-left corner control point “x4, y4” in the neighbor affine block, w=”x3-x2” is the horizontal distance between the top-left and top-right control points [first limit for horizontal calculation], and h=(y4-y2) is the vertical distance between the top-left [second limit of vertical calculations] and bottom left control points [and equation 5 for getting the difference in the horizontal and vertical motion vectors for interpolation calculations] [0105]), the motion vector prediction being determined based on the corresponding motion vector predictor of the one of the two or more control points (determining the motion vectors for the control points. Once the motion vectors for the control points are determined, the video coder may utilize one or more example techniques described in this disclosure to determine the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks e.g., the motion vector information used to determine a motion vector predictor for a subsequent block. In one or more examples, the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks may be unified so that the motion vectors for the sub-blocks and the MVPs for corresponding sub-blocks are the same).  
Chen1 also teaches a limit applied on a horizontal component of a motion vector difference between the motion vector of one of the two or more control points of the current block and a motion vector prediction of the one of the two or more control points of the current block, the motion vector prediction being determined based on the corresponding motion vector predictor of the one of the two or more control points; and a limit applied on a vertical component of the motion vector difference between the motion vector of the one of the two or more control points of the current block and the motion vector prediction of the one of the two or more control points of the current block, the motion vector prediction being determined based on the corresponding motion vector predictor of the one of the two or more control points (Equation 7 [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen and COBAN. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).

Regarding claims 17 “apparatus” is rejected under the same reasoning as claims 7-8 “method”, where Chen teaches decoder apparatus “Fig. 16”.

Regarding claim 18,
The combination of Chen and Chen1 and COBAN teaches all the features of claim 11, as outlined above.
Please note that however the claim started by defining rations R1 and R2, the claim did use these ratios and uses the elements which defines these ratios.
Chen did not explicitly teach a first ratio RI (|MV1x – MV0x|/W, |MV1y – MV0y|/W), and a second ratio R2 = (|MV2x – MV0x|/H, |MV2y – MV0y|/H), 
W and H denotes the current block width and height respectively, where: 
MV0x is a horizontal component of a motion vector of a first control point of the two or more control points for the block, 
MV1x is a horizontal component of a motion vector of a second control point of the two or more control points for the block, 
MV2x is a horizontal component of a motion vector of a third control point of the two or more control points for the block, 
MV0x is a vertical component of the motion vector of the first control point of the two or more control points for the block, 
MV1y is a vertical component of the motion vector of the second control point of the two or more control points for the block, 
MV2y is a vertical component of the motion vector of the third control point of the two or more control points for the block, 
|HMV1x- MV0x|/W is a horizontal component of the first ratio R1, 

|MV2x – MV0x|/H is a horizontal component of the second ratio R2, 
|MV2y – MV0y|/H is a vertical component of the second ratio R2, and the constraint indicates one of: 
a first threshold applied to a maximum value of the horizontal component and the vertical component of the first ratio R1; 
a second threshold applied to a maximum value of the horizontal component and the vertical component of the second ratio R2; 
a third threshold applied to a minimum value of the horizontal component and the vertical component of the first ratio R1; and 
a fourth threshold applied to a minimum value of the horizontal component and the vertical component of the second ratio R2.  
Chen1 teaches a first ratio RI (|MV1x - MV0x|/W, |MV1y - MV0y|/W), and a second ratio R2 = (|MV2x - MV0x|/H, |MV2y - MV0y|/H), W and H denotes the current block width and height respectively, where: 
MV0x is a horizontal component of a motion vector of a first control point of the two or more control points for the block, 
MV1x is a horizontal component of a motion vector of a second control point of the two or more control points for the block, 
MV2x is a horizontal component of a motion vector of a third control point of the two or more control points for the block, 
MV0x is a vertical component of the motion vector of the first control point of the two or more control points for the block, 

MV2y is a vertical component of the motion vector of the third control point of the two or more control points for the block, 
|HMV1x - MV0x|/W is a horizontal component of the first ratio R1, 
|HMV1y - MV0y|/W is a vertical component of the first ratio R1, 
|MV2x - MV0x|/H is a horizontal component of the second ratio R2, 
|MV2y - MV0y|/H is a vertical component of the second ratio R2, and the constraint indicates one of: 
a first threshold applied to the horizontal component of the first ratio R1; 
a second threshold applied to the horizontal component of the second ratio R2; 
a third threshold applied to the vertical component of the first ratio R1; and 
a fourth threshold applied to the vertical component of the second ratio R2 (equation 8, [0068]).  It is obvious to one with ordinary skills in the art to compare component and apply different threshold to min/max component).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Chen1 to the teachings of Chen and COBAN. The motivation for such an addition would be constrain MVs or transformations in order to reduce an amount of memory bandwidth required to perform affine modeling (Chen1 [0053]).

Regarding claim 19, is rejected under the same reasoning as claim 18, where it is obvious to one with ordinary skills in the art to apply different thresholds for horizontal/vertical components.  

15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chen1 and COBAN and in further view of Ugur et al. (US 20080089412 A1), hereinafter Ugur.
Regarding claim 15,
The combination of Chen and Chen1 and COBAN teaches all the features of claim 11, as outlined above.
Chen did not explicitly teach a limit applied on a horizontal component of a motion vector; and a limit applied on a vertical component of the motion vector.  
Ugur teaches a limit applied on a horizontal component of a motion vector; and a limit applied on a vertical component of the motion vector (motion vectors have two components-horizontal (MV) and vertical (MV) components [third and fourth limits]. Each component of a motion vector is coded separately using a prediction motion vector [0059]. In other words, a prediction is first formed, and then the difference between the prediction and the original motion vector is coded for each of the horizontal and vertical components of the motion vector. This difference is mapped to binary Exp-Golomb code-words. The mapping of motion vector components to binary code-words essentially involves removing the values that are unavailable because of the reference area constraint, and shifting the remaining possible values up in the code-word list with paragraph 64 for parallel decoding restriction, the motion vector i.e., the motion vector prediction plus the motion vector difference can only take certain values. The prediction is known to the encoder and the decoder, so both the encoder and the decoder know what values cannot constitute the motion vector difference. If this restriction means that motion vectors A, B and C cannot be used, then the variable length codes could be altered as follows [0062]- [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ugur to the teachings of Chen and Chen1 and COBAN. The motivation for such an addition would be efficient coding the difference between the prediction and the original motion  for the purpose of considering the available reference area for each component when mapping the motion vector component to the binary code-word (Ugur [0059][0062]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chen1 and COBAN and in further view of Kim et al. (US 20150103897 A1), hereinafter Kim.
Regarding claim 21, is rejected under the same reasoning as claim 1, where it is obvious to one with ordinary skills in the art to use the high-Definition “HD” frames and Ultra HD frames broadcasting, which became part of the standard “H.264” (Kim [0002]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419